that the district court construe those third-party claims as counterclaims.
                As a result, appellant has waived this argument, and we will not consider
                it for the first time on appeal. See Old Aztec Mine, Inc. v. Brown,          97 Nev.
                49, 52, 623 P.2d 981, 983 (1981) (stating that this court will not consider
                an argument raised for the first time on appeal); see also Cuzze v. Univ. &
                Cmty. Coll. Sys. of Nev.,     123 Nev. 598, 603, 172 P.3d 131, 135 (2007)
                (providing that appellant has the duty to present a complete record on
                appeal, and this court will presume that matters not in the record support
                the district court's decision).
                             Finally, because the district court properly concluded that the
                third-party complaint contained improper direct claims against
                respondents, rather than the required contribution and indemnity claims,
                and correctly dismissed the entirety of the third-party complaint on that
                basis, we need not consider appellant's arguments pertaining to the initial
                dismissals of certain individual causes of action contained in the third-
                party complaint. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED."




                                                            Dougla.s


                                                                            a r.••••••ss•(
                                                                                                  j

                                                            Saitta



                      'We deny respondent D. Kevin DeGraw's request for the imposition
                of sanctions against appellant.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                GIBBONS, J., dissenting:
                            I would reverse the district court's decision and remand this
                matter to the district court to determine whether, under the circumstances
                of this case, appellant should be granted leave to amend his third-party
                complaint to present counterclaims against respondents. Accordingly, I
                must respectfully dissent.




                cc:   Hon. Michelle Leavitt, District Judge
                      William C. Turner, Settlement Judge
                      Christensen Law Offices, LLC
                      Cyrus D. Homayouni
                      D. Kevin DeGraw
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A